Dismissed and Opinion filed February 6, 2003









Dismissed and Opinion filed February 6, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-01143-CV
____________
 
LUCY ARMSTRONG, INDIVIDUALLY AND AS HEIR AND
INDEPENDENT ADMINISTRATRIX OF THE ESTATE OF DARYL KEITH DAVIS, Appellants
 
V.
 
OSCAR BELTRAN, INDIVIDUALLY AND D/B/A CLEAR BLUE
AQUATICS, Appellees
 

 
On
Appeal from the 334th District Court
Harris
County, Texas
Trial
Court Cause No. 01-20174-A
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment
signed September 25, 2002.  
On February 3, 2003, appellants filed a motion to
dismiss because they no longer desires to prosecute
the appeal.  See Tex. R. App. P. 42.1.  The motion is granted. 
Accordingly, the appeal is ordered dismissed.  
PER CURIAM
Judgment rendered and Opinion
filed February 6, 2003.
Panel consists of Justices Yates, Hudson,
and Frost.